Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Cooper on September 24, 2021.

The application has been amended as follows: 


obtaining multiple user service requests, wherein each of the user service requests comprises a description of one or more problems and data pertaining to one or more storage systems associated with the user service request;
calculating one or more similarity measures for the obtained user service requests by applying at least one machine learning algorithm to the obtained user service requests, wherein applying the at least one machine learning algorithm to the obtained user service requests comprises:
	converting text in the obtained user service requests to a lower case format; and
	calculating the one or more similarity measures by processing the lower case-formatted user service requests using a cosine natural language processing algorithm;
automatically grouping the obtained user service requests into a set of groups based at least in part on the calculated similarity measures;
automatically grouping, within one or more groups in the set, two or more of the obtained user service requests into one or more subsets based at least in part on a software version attributed to the storage systems associated with the two or more user service requests;
generating an output pertaining to one or more actions to be performed with respect to at least one software version update; 
transmitting the output to at least one of the users corresponding to the user service requests in at least one of the one or more subsets; and
training, based at least in part on the output, at least one proactive machine learning-based software version analysis model;


2.	(Original) The computer-implemented method of claim 1, further comprising:
automatically initiating the one or more actions.

3.	(Original) The computer-implemented method of claim 1, wherein the at least one machine learning algorithm comprises at least one natural language processing technique.

4.	(Original) The computer-implemented method of claim 3, wherein applying the at least one natural language processing technique comprises preprocessing the obtained user service requests using one or more normalization techniques.

5.	(Original) The computer-implemented method of claim 4, wherein using one or more normalization techniques comprises removing, from the obtained user service requests, one or more stop words and one or more predetermined non-stop words.

6.	(Original) The computer-implemented method of claim 5, wherein using one or more normalization techniques comprises performing at least one lemmatization process on the obtained user service requests subsequent to removing the one or more stop words and one or more predetermined non-stop words.



9.	(Original) The computer-implemented method of claim 1, further comprising:
normalizing the two or more user service requests in the one or more subsets against a total number of service requests associated with the software version.

10.	(Original) The computer-implemented method of claim 1, wherein generating the output comprises calculating a probability that at least one of the one or more problems has occurred due to an absence of performing the at least one software version update.

11.	(Currently Amended) A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device:
to obtain multiple user service requests, wherein each of the user service requests comprises a description of one or more problems and data pertaining to one or more storage systems associated with the user service request;
to calculate one or more similarity measures for the obtained user service requests by applying at least one machine learning algorithm to the obtained user service requests, wherein applying the at least one machine learning algorithm to the obtained user service requests comprises:
	converting text in the obtained user service requests to a lower case format; and

to automatically group the obtained user service requests into a set of groups based at least in part on the calculated similarity measures;
to automatically group, within one or more groups in the set, two or more of the obtained user service requests into one or more subsets based at least in part on a software version attributed to the storage systems associated with the two or more user service requests;
to generate an output pertaining to one or more actions to be performed with respect to at least one software version update; 
to transmit the output to at least one of the users corresponding to the user service requests in at least one of the one or more subsets; and
to train, based at least in part on the output, at least one proactive machine learning-based software version analysis model.

12.	(Original) The non-transitory processor-readable storage medium of claim 11, wherein the at least one machine learning algorithm comprises at least one natural language processing technique, and wherein applying the at least one natural language processing technique comprises preprocessing the obtained user service requests using one or more normalization techniques.

13.	(Original) The non-transitory processor-readable storage medium of claim 12, wherein using one or more normalization techniques comprises:

performing at least one lemmatization process on the obtained user service requests subsequent to removing the one or more stop words and one or more predetermined non-stop words.

14-15.	(Cancelled)

16.	(Currently Amended) An apparatus comprising:
at least one processing device comprising a processor coupled to a memory;
the at least one processing device being configured:
	to obtain multiple user service requests, wherein each of the user service requests comprises a description of one or more problems and data pertaining to one or more storage systems associated with the user service request;
	to calculate one or more similarity measures for the obtained user service requests by applying at least one machine learning algorithm to the obtained user service requests, wherein applying the at least one machine learning algorithm to the obtained user service requests comprises:
		converting text in the obtained user service requests to a lower case format; and
		calculating the one or more similarity measures by processing the lower case-formatted user service requests using a cosine natural language processing algorithm;

	to automatically group, within one or more groups in the set, two or more of the obtained user service requests into one or more subsets based at least in part on a software version attributed to the storage systems associated with the two or more user service requests;
	to generate an output pertaining to one or more actions to be performed with respect to at least one software version update; 
	to transmit the output to at least one of the users corresponding to the user service requests in at least one of the one or more subsets; and
	to train, based at least in part on the output, at least one proactive machine learning-based software version analysis model.

17.	(Original) The apparatus of claim 16, wherein the at least one machine learning algorithm comprises at least one natural language processing technique, and wherein applying the at least one natural language processing technique comprises preprocessing the obtained user service requests using one or more normalization techniques.

18.	(Original) The apparatus of claim 17, wherein using one or more normalization techniques comprises:
removing, from the obtained user service requests, one or more stop words and one or more predetermined non-stop words; and


19-20.	(Cancelled)

21.	(Previously Presented) The apparatus of claim 16, wherein generating the output comprises calculating a probability that at least one of the one or more problems has occurred due to an absence of performing the at least one software version update.

22.	(Previously Presented) The apparatus of claim 16, wherein the at least one processing device is further configured:
to automatically initiate the one or more actions.

23.	(Previously Presented) The apparatus of claim 16, wherein the at least one processing device is further configured:
to normalize the two or more user service requests in the one or more subsets against a total number of service requests associated with the software version.

24.	(Previously Presented) The non-transitory processor-readable storage medium of claim 11, wherein generating the output comprises calculating a probability that at least one of the one or more problems has occurred due to an absence of performing the at least one software version update.

25.	(Previously Presented) The non-transitory processor-readable storage medium of claim 11, wherein the program code when executed by the at least one processing device causes the at least one processing device:
to automatically initiate the one or more actions.

26.	(Previously Presented) The non-transitory processor-readable storage medium of claim 11, wherein the program code when executed by at least one processing device causes the at least one processing device:
to normalize the two or more user service requests in the one or more subsets against a total number of service requests associated with the software version.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination teaches or suggests the claimed invention as amended herein. Specifically, the prior art of record, including Singh (US 2020/0302364) in view of Gupta (US 2019/0332369) teaches the previously presented claims as set forth in the prior office action, but fails to teach the claims as presently amended. Moreover, additional search and consideration fails to show prior art which alone or in combination teaches the combination of limitations now set forth in the amended independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art in the attached PTO-892 form includes prior art relevant to fields of applying machine learning techniques for processing user service requests in storage systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
9/29/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191